Case 3:19-bk-02215-JAF Doc3 _ Filed 06/11/19 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
IN RE:
ADRIAN D. JACKSON
RACHEL LEE MILLER JACKSON
CASE NO.:3:19-bk-0 ZZ 1G
Debtor(s).

 

CHAPTER 13 PLAN
A. NOTICES.
Debtor! must check one box on each line to state whether or not the Plan includes each of

the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 

may result in a partial payment or no payment at all to the secured | a a
creditor. See Sections C.5(d) and (e). A separate motion will be filed.

A limit on the amount of a secured claim based on a valuation which | Included Not Included

 

security interest under 11 U.S.C. § 522(f). A separate motion will be | 5
filed. See Section C.5(e).

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included | Not Included
Q

 

 

 

 

a Q

Nonstandard provisions, set out in Section E. Included | Not Included

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION 5(j) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION 5), OR TO NOT MAKE PAYMENTS TO
THE SECURED CREDITOR UNDER SECTION 5(k), THE AUTOMATIC STAY DOES NOT
APPLY AND THE CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY
INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

B. MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
the Trustee for the period of _ 36 _ months. If the Trustee does not retain the full 10%,

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
Case 3:19-bk-02215-JAF Doc3_ Filed 06/11/19 Page 2 of 12

any portion not retained will be disbursed to allowed claims receiving payments under the
Plan and may cause an increased distribution to the unsecured class of creditors.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$862.95 from month 1 through 11 .
$9,751.84 from month 12 through 12 ;
$862.95 from month 13 through 36
Cc. PROPOSED DISTRIBUTIONS.
1. ADMINISTRATIVE ATTORNEY’S FEES.
Base Fee $3,500.00 Total Paid Prepetition $175.00 Balance Due $3,325.00
MMM Fee $ Total Paid Prepetition $ : Balance Due $
Estimated Monitoring Fee at $ 25.00 per Month.
Attorney’s Fees Payable Through Plan at $100.00 Monthly (subject to adjustment).
2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).
Acct. No. Creditor Total Claim Amount
3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).
Last Four Digits of Acct. Creditor Total Claim Amount
No.

 

 

 

 

 

 

 

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall

receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors

under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the

2
Case 3:19-bk-02215-JAF Doc3_ Filed 06/11/19 Page 3 of 12

secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. If the Plan provides for curing prepetition arrearages on a mortgage on
Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part
of the Plan. These mortgage payments, which may be adjusted up or down as provided for
under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage
payments for Debtor’s principal residence on the following mortgage claims. Under 11
U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these

 

 

claims.
Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment
6689 US Bank 7068 $651.65 $8000.00
Home Fountainblue
Mortgage Cres
Attn: Jacksonville,
Bankruptcy | FL
800 Nicollet
Mall
Minneapolis
MN 55402-
0000

 

 

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor
will pay, in addition to all other sums due under the proposed Plan, all regular monthly
postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, which may be adjusted up or down as provided for under the loan documents,
are due beginning the first due date after the case is filed and continuing each month
thereafter. The Trustee shall pay the postpetition mortgage payments on the following
mortgage claims. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
personal liability on these claims.
Case 3:19-bk-02215-JAF Doc3 _ Filed 06/11/19 Page 4 of 12

 

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage

Modification. If Debtor obtains a modification of the mortgage, the modified payments
shall be paid through the Plan. Pending the resolution of a mortgage modification request,
Debtor shall make the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
spouse, if any (after deducting homeowners association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
of the gross rental income generated from the property. Debtor will not receive a discharge
of personal liability on these claims.

 

 

 

 

 

 

 

 

 

Last Four Digits Creditor Collateral Address | Adequate
of Acct. No. Protection Payment
(d) Claims Secured by Real Property or Personal Property to Which Section 506

Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
determine secured status or to value the collateral must be filed. The secured portion
of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the
payment through the Plan does not include payments for escrowed property taxes or
insurance.

 

 

 

 

 

 

 

 

 

 

 

 

Last Four | Creditor Collateral Claim Value Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.

§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

4
Case 3:19-bk-02215-JAF Doc3 _ Filed 06/11/19 Page 5 of 12

 

Last Four Digits of Acct. Creditor Collateral Description /
No. Address

 

 

 

 

 

 

 

(f Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
The claims listed below were either: (1) incurred within 910 days before the petition date
and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of Debtor; or (2) incurred within one year of the petition date and secured by
a purchase money security interest in any other thing of value. These claims will be paid
in full under the Plan with interest at the rate stated below.

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

 

 

 

 

 

 

 

 

 

 

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through
the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
under the Plan with interest at the rate stated below.

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

 

 

 

 

 

 

 

 

 

 

(bh) Claims Secured by Personal Property — Maintaining Regular Payments and
Curing Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge
of personal liability on these claims.

 

Last Four Creditor Collateral Regular Arrearage
Digits of Acct. Description Contractual
No. Payment

 

 

 

 

 

 

 

 
Case 3:19-bk-02215-JAF Doc3 Filed 06/11/19 Page 6 of 12

 

 

 

 

 

 

 

 

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being made
via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate or
abrogate Debtor’s state law contract rights. Debtor will not receive a discharge of personal
liability on these claims.

 

 

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor Property/Collateral
No.
8036 Florida Housing Fin.Corp. 7068 Fountainblue Cres
227 N Bronough St., Jacksonville, FL
Suite 5000
Tallahassee FL 32301-0000 No Payments due until sale
of home
0000 City of Jacksonville 7068 Fountainblue Cres
c/o Tax Collector 231 E. Jacksonville, FL
Fosyth St. Jacksonville FL
32202-0000 No Payments due until sale
of home
(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors upon the filing of this Plan.
Last Four Digits of Acct. Creditor Collateral/Property
No. Description/Address

 

 

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay is terminated in rem
as to Debtor and in rem and in personam as to any codebtor with respect to these creditors
upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
terminated nor abrogated. Debtor will not receive a discharge of personal liability on these
claims. ,

 

Last Four Digits of Acct. Creditor Collateral
No. Description/Address

 

 

 

 

 
Case 3:19-bk-02215-JAF Doc3_ Filed 06/11/19 Page 7 of 12

 

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the

Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
follows. If the claim of the lessor/creditor is not paid in full, under 11 U.S.C. § 1328(a)(1),
Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Creditor/Lessor | Description of | Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

 

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and
in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral

No.

 

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay is terminated

7
Case 3:19-bk-02215-JAF Doc3_ Filed 06/11/19 Page 8 of 12

in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
lessors upon the filing of this Plan.

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered

 

 

 

 

 

 

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or. shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $ 1

D. GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
Court.

If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise. Property of the estate

tad

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) shall vest in Debtor upon confirmation of the Plan.

4. The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claim. An allowed proof of claim will control, unless the Court orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
Trustee with a statement to that effect.) For each tax return that becomes due after
the case is filed, Debtor shall provide a complete copy of the tax return, including
Case 3:19-bk-02215-JAF Doc3_ Filed 06/11/19 Page 9 of 12

business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
instruct the Internal Revenue Service or other taxing agency to apply a refund to
the following year’s tax liability. Debtor shall not spend any tax refund without
first having obtained the Trustee’s consent or Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

 

 

 

CERTIFICATION
By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan

contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):
Debtor(s)

\. cy ! Date

\ Ans A () i Date

Attorney for Debtor(s)
] a it (a
Date
Bryan K. Mickler Oy

 

 
  
Case 3:19-bk-02215-JAF Doc3 Filed 06/11/19 Page 10 of 12

CERTIFICATE OF SERVICE

1 DO HEREBY CERTIFY that a copy of the foregoing was furnished to Douglas W.

\
Neway, Chapter 13 Trustee and all creditors, by CM/ECF electronic delivery, this i day of

a hin , 2019.

SS

10

Law Offices of Mi ckter & MicKler, LLP

By: _/s/ Bryan K. Mickler > aie
BRYAN K. MICKLE

Attorney for Debtor(s)

5452 Arlington Expressway

Jacksonville, FL 32211

(904) 725-0822/FAX 725-0855
Florida Bar No. 091790
bkmickler@planlaw.com
Case 3:19-bk-02215-JAF Doc3_ Filed 06/11/19

tst Pmt

7/11/2019
Unsecured
49

$0.00

19
i
9
1/11/201
9
11

11

11

11/11
1
/11
11/2021
j
4/11/2021

11 1

11
9/1
1
11/11/202
1
V1

Plan Unsec Amt

36} 0.401% 76,881.60
Debtor Pmt
1955.09

$862.

Trustee %
10.0%
Tee Fee

3

$86.30

30

ATTORNEY FEE

$3,325.00
$3,325.00

$100.00

1
1

1
100.
700.00

1,500.50
400.00

00.00
00
100.00
700.00

$100.00
25.00

00

Page 11 of 12

ADMIN FEE

$900.00
$900.00

$25.00
5.

5.

US Bank

$0.00
$23,459.40

$651.65
1.

1.

1.

 
1/201

10/11
1

12/11
1

1

7H

8/1
i
10/11
1
12/11

2/11

11
14

7/114

9/11
j
11/11

i

Case 3:19-bk-02215-JAF Doc3 _ Filed 06/11/19 Page 12 of 12

US Bank Arrears
7/11/2019 36
Unsecured $8,000.00
.49 $8,000.00

$0.00 $0.

19 00
1
19 00
00

00

7100.01

00

00

2/11/2022

1

nsec Amt

Creditor?

Claim Amt

Creditarg

Claim Amt

 
